Citation Nr: 1403109	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  13-05 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right wrist disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Willie Spruill, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1961 to December 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs Regional Office in Huntington, West Virginia.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's right wrist disorder is etiologically related to his period of active service.   


CONCLUSION OF LAW

A right wrist disorder was incurred in or due to active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107; 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by granting the issues at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Historically, the Veteran served on active duty from June 1961 to December 1964.  In August 2010, the Veteran submitted a claim of entitlement to service connection for a right wrist disorder.  Pursuant to that claim, the Veteran underwent a VA examination in November 2010.  After the Veteran's claim was denied, he perfected an appeal.  This claim has been remitted to the Board for further appellate review.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an inservice injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran contends that while serving in the army, he played on the football team and participated in hand boxing where he repeatedly injured his right hand and wrist.  In statements in support of his claim, the Veteran asserted that after discharge, and continuing throughout the years, he has experienced pain, numbness, and stiffness in his right wrist, which has adversely affected his occupational activities and activities of daily living.        

According to a service treatment record dated August 1961, the Veteran complained of and was treated for a fracture in his right hand due to a fall in basic training.  It was noted that his right hand was placed in a cast.  In a treatment report dated May 1962, the Veteran received treatment for his right hand.  

The Veteran has submitted photographs of himself wearing football uniforms and right hand and wrist protective devices due to hand and wrist injuries.  Moreover, he submitted a newspaper article that reported the Veteran missed football games due to injuries.  

Evidence of record detailed that the Veteran established post-service treatment for his right wrist.  The Veteran underwent diagnostic testing in August 1995 after clinical indications of right wrist pain.  The examiner listed an impression of "abnormal navicular and lunate."  In a separate treatment report, he underwent another x-ray in August 1995 that included an impression of arthritic changes and ulnar deviation of the lunate, resulting in wrist pain.  The examiner also noted that the Veteran's wrist injury appeared to be evidence of an old fracture that the Veteran had acutely reinjured while firing a firearm.  In August 1995, the Veteran underwent extensive surgery to his right wrist.  VA treatment notes dated 2010 to 2012 revealed continued complaints of pain, numbness, and stiffness in the Veteran's right wrist.  

Based on the above, the Board finds the Veteran's assertions to be competent and credible evidence as to the circumstances giving rise to an injury to his right wrist.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006)(holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465 (1994)(holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses); Caluza v. Brown, 7 Vet. App. 498, 506 (1995)(holding that, in weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the veteran).  Accordingly, the salient issue with respect to the Veteran's claim is whether his current right wrist disorder is etiologically related to his service.     

Pursuant to the above captioned claim, the Veteran underwent a VA examination in November 2010 to ascertain the presence of a right wrist disorder and, if present, whether it was etiologically related to the Veteran's active duty service.  The November 2010 VA examiner noted that the Veteran exhibited bony joint enlargement, weakness, and a minimal range of motion in his right wrist.  The examiner rendered a diagnosis of "advanced degenerative change versus remote posttraumatic change of the right wrist."  The examiner then opined that the residuals of the Veteran's right wrist fracture was "most likely caused by or a result of military service."  The examiner explained the basis for this conclusion, noting that the Veteran sustained injury while hand boxing and was a member of the football team while in service.  The examiner concluded that it was "entirely plausible he sustained injury to the extent that surgical intervention was required in 1995."     

The November 2010 VA examiner's opinion is the only opinion of record concerning the etiology of the Veteran's right wrist disorder.  Consequently, the Board finds that the evidence is at least in equipoise with regard to the Veteran's claim and, therefore, applying the benefit of the doubt doctrine, service connection for a right wrist disorder is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right wrist disorder is granted.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


